The Court decided that the reasonableness of notice was to be decided by the jury.
Cranch, J.,

contra.

Mr. Lee then objected that as the bill is indorsed by Cox (the plaintiff) to Tucker and by Tucker in full to William Murdock, the plaintiff cannot recover unless he show a new assignment to him, (Gorgerat v. McCarty, 2 Dal. 144); but the Court overruled the objection.
The Court, at the prayer of the plaintiff’s counsel, instructed the jury that if they were satisfied, by the evidence, that Simms had no funds in the hands of Stewart, .notice of non-payment was not necessary.